Citation Nr: 0621834	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-14 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1953 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
if a compensable rating is granted on appeal.  

Further, although a supplemental statement of the case (SSOC) 
was issued in June 2005, it appears that the appeal was sent 
to the Board without it being sent to the veteran's 
representative for preparation of a VA Form 646.  The veteran 
does have a right to have his accredited representative 
represent his interests at every stage of the VA's non-
adversarial claims adjudication process.  Because the 
representative has not been given the opportunity to prepare 
such a document, the veteran's claim must be returned to the 
representative at the agency of original jurisdiction.  On 
remand, the veteran's representative should be given an 
opportunity to submit further argument in support of the 
veteran's claim.  38 C.F.R. § 20.600 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish an earlier 
effective date, if an increased rating is 
granted, as outlined by the Court in 
Dingess/Hartman, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion of 1 above, VA should 
readjudicate the appellant's claim.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with an SSOC and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  In particular, VA should 
solicit and document its efforts to obtain 
a VA Form 646, or equivalent, from the 
appellant's representative prior to 
recertifying the appeal to the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



